DETAILED ACTION
	This Office Action is in reply to Applicant’s After Final Response filed on Jun 3, 2022 in response to the Final Office Action mailed on Apr 12, 2022, regarding application number 16/097,460. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks filed on Jun 3, 2022 have been entered and are persuasive.
Based on the Amendments to the Claims, and Page(s) 9-20 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Claim Interpretations 
The term “analyte” is being interpreted to describe a substance or fluid that can be analyzed, for example blood (see instant application: [0018]). 


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Tyler Jeffs on Jun 8, 2022.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 
1.	(currently amended)	A fluidic microelectromechanical system (MEMS) device, comprising:
a substrate; 
a die bonded to the substrate; and
a top layer bonded to the die opposite the substrate, wherein the top layer and the substrate each comprise a wall to form a chamber to retain an analyte between the top layer and substrate within the MEMS device;
a number of measurement electrodes disposed within the chamber; 
a number of stand-off features disposed within the chamber, wherein the number of stand-off features:
are not a full height of the chamber; and
form a lattice structure wherein smaller components of an analyte pass between sections of the lattice structure; and
a crossflow microfluidic channel comprising a flowing inert fluid, wherein the crossflow microfluidic channel is perpendicular to the chamber to draw, via crossflows, the analyte away from the chamber;
wherein the die comprises a plurality of filters with each filter comprising a number of holes defined through the die perpendicular to a plane formed by the substrate; and
wherein an interface between the substrate, die, and top layer creates a serpentine fluidic flow through the plurality of filters.

8.	(currently amended)	 A method, comprising:
etching a number of holes into a carrier wafer layer to form a plurality of filters in the carrier wafer layer;
patterning a chamber layer over a first side of the carrier wafer layer to form chambers above each filter formed in the carrier wafer layer; 
forming a top layer over the chamber layer; 
forming a number of stand-off features within the chamber, wherein the number of stand-off features:
are not a full height of the chamber; and
form a lattice structure wherein smaller components of an analyte pass between sections of the lattice structure;
forming an intermediate top layer filter within a chamber and defined in the top layer;
grinding a second side of the carrier wafer layer to expose the number of holes etched into the carrier wafer layer;
bonding a molded substrate to the carrier wafer layer opposite the chamber layer; and
forming a crossflow microfluidic channel comprising a flowing inert fluid, wherein the crossflow microfluidic channel is perpendicular to the chamber to draw, via crossflows, the analyte away from the chamber.

12.	(currently amended)	The method of claim 8, wherein the crossflow microfluidic channel is formed between two of the formed filters in the carrier wafer layer.

13.	(currently amended)	A device, comprising:
a plurality of filters formed vertically through a silicon layer of the device, wherein the plurality of filters have different vertical heights;
a number of cross-flowing microfluidic channels placed between at least two of the filters, wherein:
filters in a first cross-flowing microfluidic channel have a first spacing and filters in a second cross-flowing microfluidic channel have a second spacing;
 a top layer bonded to the silicon layer and a substrate bonded to the silicon layer each comprise walls to form a chamber retain an analyte between the top layer and substrate within the device; 
a number of stand-off features disposed within the chamber, wherein the number of stand-off features:
are not a full height of the chamber; and
form a lattice structure wherein smaller components of the analyte pass between sections of the lattice structure;
an inert fluid within a perpendicular crossflow microfluidic channel to draw, via crossflows, the analyte away from the chamber; 
a number of horizontal filters formed on the silicon layer to direct, via crossflows, the analyte to another filter;
a number of electrodes, acting as pumps, formed on the silicon layer of the device within the microfluidic channels;
wherein the plurality of filters each comprise a number of holes defined through their respective layer.

14. 	(currently amended)	The device of claim 13, wherein the number of holes of the plurality of filters comprise a filter hole standoff layer to enable first sized components of the analyte to flow through the filter while preventing second sized components of the analyte from obstructing the flow of the first sized components through the filter.

17.	(currently amended)	The fluidic MEMS device of claim [[5]] 1, wherein the stand-off features are disposed above a filter in the die.

	
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art reference is deemed to be Walavalkar et al (US 2012/0080361, already of record). Walavalkar teaches a MEMS device comprising a substrate, a die bonded to the substrate, and a top layer bonded to the die, where the die comprises a plurality of filters, and where the structures form chambers that define a serpentine fluidic flow through the device for filtering out particles from a fluid and electrodes within the resulting chambers. Walavalkar does not teach a number of stand off features within the chamber, where the stand off features are not the full height of the channel and where the stand off features form a lattice structure. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The fluidic microelectromechanical system of Claim 1, where the feature that defines over the art is the inclusion of a number of stand off features within the chamber, where the stand off features are not the full height of the channel and where the stand off features form a lattice structure.
The method of Claim 8, where the feature that defines over the art is the forming of a number of stand off features within the chamber, where the stand off features are not the full height of the channel and where the stand off features form a lattice structure.
The device system of Claim 1, where the feature that defines over the art is the inclusion of a number of stand off features within the chamber, where the stand off features are not the full height of the channel and where the stand off features form a lattice structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798